Title: To Thomas Jefferson from William Duane, 23 June 1824
From: Duane, William
To: Jefferson, Thomas


                        Respected Sir,
                        
                            Phila
                            23d June. 1824
                        
                    Making use of your kind offer of solicitation in my behalf, I lately prayed you to use your good will in my favor with the President. At that time, I had been induced to seek either the vacant Auditorship or an expected vacancy in the Genl Pt Office. The auditorship has been filled by a very respectable man—and it is said now that the vacancy is not to occur so soon in the Gen. P. OfficeLooking at the small sum that remains of what I lately recieved at Washington, and that my family will on its expenditure be again destitute; I have been led to aspire higher than I otherwise should, tho I feel fully satisfied, from the experience I have had that few men could render more effective services than I should be able to do, were I so fortunate as obtain what I look toBy the same mail that carries this I have solicited to be appointed to Mexico; Mr Edwards of Illinois having resigned. It is not an opinion of this day with me, that the circumstances of Mexico must have an  important influence on the general policy, commercial interests, and even the peace and safety of the western parts of the United States.I did not from motives of prudence discuss that subject in the little brochure which you were so good as to approve of; but a slight attention to the nature of the loose population of  Mexico, should induce a cautious observation of the movements and influence of certain European nations on the Government and population of that country. It is because I understand what is peculiar and dangerous in Europe and Spanish Americas that I believe I should be able to render essential services, were I placed there in a respectable way. I know what I have done in Columbia which has been testified by Col. Todd a witness of my conduct there; and the late Manuel Torres, who was equally well acquainted with Mexico as with N. Granada, very frequently signified a wish that I should be sent there persuaded that my experience and principles would be of great benefit in that country, and tend to unite the interests of the U. States in bonds of cordiality and sympathy with MexicoThe object of this letter then, is to solicit your good offices to this end. With years the vigor of my mind has not been shaken, and I enjoy as much vigor of body as I did when I had the satisfaction of first seeing you, in the “days of terror“ in this cityShould I be so fortunate as to succeed in this object, my sacrifices and sufferings past, I should deem fully compensated; and it would be a sweet solace to my dear wife and my children to see themselves so honored and compensated after such a long trial of their fortitude in real adversity.I shall not add more, but to assure you of my constant affection and veneration
                        Wm Duane
                    